ALD-306                                                           NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 20-2029
                                       ___________

                        BIENVENIDO RODRIGUEZ, JR., Appellant

                                             v.

      REV. ULLI KLEMM; LIEUTENANT BOONE; EDWARD NIEDERHISER,
               Facility Chaplaincy Program Director at S.C.I. Graterford;
    REV. KIRT ANDERSON, Facility Chaplaincy Program Director at S.C.I. Pine Grove
                      ____________________________________

                       On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                               (D.C. Civil No. 2-16-cv-01786)
                        District Judge: Honorable J. Nicholas Ranjan
                        ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 17, 2020

             Before:        MCKEE, SHWARTZ, and PHIPPS, Circuit Judges

                              (Opinion filed: October 23, 2020)

                                         _________

                                         OPINION *
                                         _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Bienvenido Rodriguez is a Pennsylvania prisoner who was previously housed at

State Correctional Institution Pine Grove. In December 2016, Rodriguez, represented by

counsel, filed a complaint in the District Court claiming that the prison had violated his

First Amendment rights and the Religious Land Use and Institutionalized Persons Act by

failing to make accommodations for the practice of his religion, Yoruba Santeria. The

matter was referred to a Magistrate Judge. The parties agreed to mediation and settled

the dispute in April 2017. In July 2018, the Magistrate Judge approved the parties’

stipulation of dismissal and dismissed the case with prejudice. 1

       Approximately one year later, in July 2019, Rodriguez filed several pro se motions

seeking to reopen the case. 2 The Magistrate Judge denied relief, concluding that all

claims had been settled and that the defendants had fully complied with the terms of the

agreement. The Magistrate Judge denied his request to amend the complaint and

explained that if Rodriguez wished to bring a new lawsuit alleging new claims, he was

free to do so. Rodriguez, dissatisfied with the Magistrate Judge’s ruling, requested a

videoconference. At the conference on November 12, 2019, Rodriquez complained that

he had not received a consecrated Santeria beaded necklace and had not been given

access to the settlement proceeds. The Magistrate Judge advised Rodriguez that the


1
  The Magistrate Judge noted in her order that she would retain jurisdiction to resolve
issues related to the settlement agreement.
2
  Rodriguez’s counsel of record then moved to withdraw, explaining that they had a
fundamental disagreement with Rodriguez’s demands to reopen the case. The Magistrate
Judge granted counsel’s request.

                                             2
defendants had complied with the agreement by permitting him to purchase a Santeria

consecrated necklace, and that the defendants had properly placed the funds from the

settlement into an escrow account. 3

       Rodriguez then filed a motion under Rule 60(b) of the Federal Rules of Civil

Procedure alleging that he had not been given a sufficient opportunity to present his

arguments at the conference, in part because he was forced to appear via audioconference

due to technical difficulties with the video connection. The Magistrate Judge rejected

this argument and denied relief. Rodriguez appealed the ruling to the District Court.

       The District Court: (1) construed Rodriguez’s motion to reopen and Rule 60(b)

motion together as a single Rule 60(b) motion for relief from the Magistrate Judge’s July

2018 order dismissing the complaint with prejudice in light of the settlement agreement;

(2) construed the Magistrate Judge’s orders denying those motions as reports and

recommendations because no final order had yet been entered in the case; (3) upon de

novo review of Rodriguez’s Rule 60(b) motion, agreed with the Magistrate Judge that

Rodriguez failed to provide a basis for reopening; and (4) denied Rodriguez’s motion.

Rodriguez appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. 4 We review the District

Court’s decision not to reopen the case for abuse of discretion. See Reform Party of


3
 Rodriguez attempted to appeal from the Minute Entry documenting the hearing, but this
Court dismissed the appeal for lack of jurisdiction. C.A. No. 19-3722 (order entered May
5, 2020).
4
 We construe the District Court’s order as adopting the Magistrate Judge’s underlying
order dismissing the case pursuant to the parties’ stipulation of dismissal.

                                             3
Allegheny County v. Allegheny County Dep’t of Elections, 174 F.3d 305, 311 (3d Cir.

1999) (en banc).

       We will summarily affirm the District Court’s order because no substantial

question is presented by this appeal. See Third Cir. LAR 27.4; I.O.P. 10.6. We have

reviewed the record and agree with the District Court that Rodriguez’s motions do not

state a basis for reopening; as the District Court and Magistrate Judge explained, the

defendants fully complied with the terms of the settlement agreement. To the extent that

Rodriguez asserted that he was not given an opportunity to fully present his arguments at

the November 12, 2019 conference, we have reviewed the transcript and agree with the

Magistrate Judge that he was able to present his case.

       Accordingly, we will summarily affirm.




                                             4